department of the treasury internal_revenue_service washington d c tax_exempt_and_government_entities_division release number release date date date uil dear contact person identification_number contact number employer_identification_number form required to be filed tax years this is our final_determination that you do not qualify for exemption from federal_income_tax as an organization described in internal_revenue_code sec_501 recently we sent you a letter in response to your application that proposed an adverse determination the letter explained the facts law and rationale and gave you days to file a protest since we did not receive a protest within the requisite days the proposed adverse determination is now final since you do not qualify for exemption as an organization described in code sec_501 donors may not deduct contributions to you under code sec_170 you must file federal_income_tax returns on the form and for the years listed above within days of this letter unless you request an extension of time to file we will make this letter and our proposed adverse determination_letter available for public inspection under code sec_6110 after deleting certain identifying information please read the enclosed notice notice of intention to disclose and review the two attached letters that show our proposed deletions if you disagree with our proposed deletions you should follow the instructions in notice if you agree with our deletions you do not need to take any further action in accordance with code sec_6104 we will notify the appropriate state officials of our determination by sending them a copy of this final letter and the proposed adverse letter you should contact your state officials if you have any questions about how this determination may affect your state responsibilities and requirements letter cg catalog number if you have any questions about this letter please contact the person whose name and telephone number are shown in the heading of this letter federal_income_tax status and responsibilities please contact irs customer service pincite-829-1040 or the irs customer service number for businesses the irs customer service number for people with hearing impairments is if you have any questions about your sincerely kenneth corbin director exempt_organizations enclosure notice redacted proposed adverse determination_letter redacted final adverse determination_letter letter cg catalog number department of the treasury internal_revenue_service washington d c tax_exempt_and_government_entities_division date date contact person identification_number contact number fax number employer_identification_number vil legend b c d f g h j k l n p x dear incorporation date state of incorporation president treasurer secretary director director foreign city foreign_country date of automatic revocation postmark date of reinstatement foreign charitable_organization we have considered your application_for recognition of exemption from federal_income_tax under internal_revenue_code code sec_501 based on the information provided we have concluded that you do not qualify for exemption under code sec_501 the basis for our conclusion is set forth below issue sec_1 have you failed to demonstrate that you meet the organizational_test under sec_501 yes for the reasons described below have you failed to demonstrate that you meet the operational_test as you do not letter cg catalog number 47630w operate exclusively for an exempt_purpose under sec_501 of the code yes for the reasons described below does your lack of control and discretion over the funds you send to x preclude you from exemption under sec_501 of the code yes for the reasons described below facts you were incorporated on date b in the state of c on date n you were automatically revoked due to your non-filing of an annual information_return eg form_990 or form 990-ez or notice form 990-n for three consecutive years you submitted form_1023 application_for recognition of exemption on date p which was prior to the date you were notified about the revocation your articles show your purpose which provides quality education to at-risk children and to impoverished adults in developing countries x is a foreign charitable_organization located in country l is to totally support the charitable activities of x x achieves its mission through scholarships and the creation of learning centers x also establishes health and environmental programs in impoverished areas of the world you are the sole fundraiser of charity funds to x currently your only activity is fundraising for the benefit of x according to your form_1023 application you accept donations that are earmarked for x only your governing body consists of d president f treasurer g secretary h and j directors f is the mother of d and g d is located in country l and is the president of x your bylaws indicate you have annual meetings your first meeting was in august of at which time you formally adopted the bylaws all voting was done via internet messages and no minutes were taken during the determination process you did not have any other board meetings and could not provide additional board meeting minutes however you note that proper minutes will be taken for all future board meetings your bylaws describe your officer positions as follows president the president d shall be the on-site chief operating officer in foreign city k in the country l and shall have the general powers and duties generally vested in the office of president of a voluntary non-profit organization these include but are not limited to the day-to-day management of x’s learning center in foreign city k letter cg catalog number 47630w recruitment selection and supervision of all volunteers budgeting and disbursement of funds for day-to-day operations development planning and execution all programs that fall within the purpose of organization d will also serve as spokesman and chief fund raiser for organization the president is a non-paid volunteer treasurer the treasurer f shall not be on-site unless special trips to country l are justified and all travel-related expenses are paid from treasurer's personal funds treasurer's functions include but are not limited to the management of incoming and outgoing u s a funds various administrative functions including accounting tax reporting and coordination maintain ongoing communications with president and volunteers as required the treasurer is a non-paid volunteer secretary the secretary g is not required to be on-site in country l the secretary’s function includes but is not limited to assisting the treasurer in the execution of the treasurer's function as required serve as a non-paid consultant to the president in areas of fund raising and communications and to keep the organization’s minutes the secretary is non-paid volunteer although d lives in country l d’s family live and have owned a retail gift shop in state c for years in order to raise funds the gift shop offers cold bottled water and of proceeds go to x the water is purchased with the family’s personal funds they have a sign that tells customers that the funds raised through the sale of bottled water goes to x the gift shop also sells designer jewelry and donates to you a large percentage of each piece sold which in turn goes directly to x d’s family in state c has also contacted a local restaurant which serves cuisine from country l and they contribute dollar_figure website from their location in foreign city k and gift contributions flow through their e- commerce account where deposits are made into your local bank account d has access to the us bank account in country l he withdrawals funds as he deems necessary to pay the expenses of x future fundraising and fund distributions will be done in the same manner monthly to you which in turn is sent to x x has a you have indicated that all transactions gift donation transfers are documented through electronic transfer of funds credit card and other funds received online through x’s website are processed through the online payment service the online payment services sends you monthly statements showing the amounts received all donations go to a general operating fund for the sole use of x and are used to pay rent utilities buy school supplies pay local staff in country l scholarships and general operating_expenses actual distribution of donations are made locally in country l by d all withdrawals for x’s operational expenses for their projects are made only by d you indicated that the funds are transferred only after the governing body in the united_states reviews the request for funds you indicated that the governing body monitors letter cg catalog number 47630w x’s website on a daily basis and that the treasurer monitors the online bank account daily however you have not demonstrated how the governing body exercises discretion and contro over any funds that are funneled to x there is no evidence of any procedures used to determine the validity of fund requests or monitoring of funding you provided past financial data and proposed budgets all of the financial data shows your revenue coming from donations past expenditures are for rent utilities office expenses salaries for the staff of the learning center in country l truck payments for the vehicle in country l the building of a recycling center in country l and other miscellaneous expenses related to the operations of x the minimal expenses related to your operations were paid for by the personal funds of the treasurer you indicated that all withdrawals made in country l by d are recorded and documented in foreign city k by x’s paid staff accountant however you have provided none of this documentation other than d members of the governing body have visited country l but there is no evidence of any visits being made to l since you were incorporated law sec_501 of the internal_revenue_code recognizes organizations which are organized and operated exclusively for religious charitable and educational_purposes as being exempt from federal_income_tax sec_1_501_c_3_-1 of the income_tax regulations regulations states that in order to qualify under sec_501 of the code an organization must be both organized and operated exclusively for one or more exempt purposes if an organization fails to meet either the organizational or operational_test it is not exempt sec_1_501_c_3_-1 of the regulations state that an organization is organized exclusively for one or more exempt purposes only if its articles of organization a limit the purposes of such organization to one or more exempt purposes and b does not expressly empower the organization to engage otherwise than as an insubstantial part of its activities in activities which in themselves are not iri furtherance of one or more exempt purposes sec_1_501_c_3_-1 of the regulations states that in meeting the organizational_test the organization's purposes as stated in its articles may be as broad as or more specific than the purposes stated in sec_501 catalog number 47630w letter cg sec_1_501_c_3_-1 of the regulations states that in no case shall an organization be considered to be organized exclusively for one or more exempt purposes if by the terms of its articles the purposes for which such organization is created are broader than the purposes specified in sec_501 revrul_63_252 1963_2_cb_101 states that contributions to certain domestic charitable organizations are deductible if it can be shown that the gift is in fact to or for_the_use_of the domestic organization and that the domestic organization is not serving as an agent for or channel for a foreign charitable_organization the ruling decided the question of whether the amounts paid to the domestic organization are deductible under sec_170 of the code in the following instances in pursuance of a plan to solicit funds in this country a foreign organization caused a domestic organization to be formed at the time of formation it was proposed that the domestic organization would conduct a fund-raising campaign pay the administrative expenses from the collected fund and remit any balance to the foreign organization certain persons in this country desirous of furthering a foreign organization's work formed a charitable_organization within the united_states the charter of the domestic organization provides that it will receive contributions and send them at convenient intervals to the foreign organization a foreign organization entered into an agreement with a domestic organization which provides that the domestic organization will conduct a fund- raising campaign on behalf of the foreign organization the domestic organization has previously received a ruling that contributions to it are deductible under sec_170 of the code in conducting the campaign the domestic organization represents to prospective contributors that the raised funds will go to the foreign organization a domestic organization conducts a variety of charitable activities in a foreign_country where its purposes can be furthered by granting funds to charitable groups organized in the foreign_country the domestic organization makes such grants for purposes which it has reviewed and approved the grants are paid from its general funds and although the organization solicits from the public no special fund is raised by a solicitation on behalf of particular foreign organizations a domestic organization which does charitable work in a foreign_country formed a subsidiary in that country to facilitate its operations there the foreign organization was formed for purposes of administrative convenience and the letter cg catalog number 47630w domestic organization controls every facet of its operations in the past the domestic organization solicited contributions for the specific purpose of carrying out its charitable activities in the foreign_country and it will continue to do so in the future however following the formation of the foreign_subsidiary the domestic organization will transmit funds it receives for its foreign charitable activities directly to that organization the revenue_ruling states that it seems clear that the requirements of sec_170 of the code would be nullified if contributions inevitably committed to go to a foreign organization were held to be deductible solely because in the course of transmittal to the foreign organization they came to rest momentarily in a qualifying domestic organization in such cases the domestic organization is only nominally the donee the real donee is the ultimate foreign recipient accordingly the service holds that contributions to the domestic organizations described in the first and second examples set forth above are not deductible similarly those contributions to the domestic organization described in the third example which are given for the specific purpose of being turned over to the foreign organization are held to be nondeductible revrul_66_79 1966_1_cb_48 amplifies revrul_63_252 to provide that contributions to a domestic charity that are solicited for a specific project of a foreign charitable_organization are deductible under sec_170 of the code if the domestic charity has ieviewed and approved the project as being in furtherance of its own exempt purposes and has control and discretion as to the use of the contributions this conclusion is reached because the contributions received by the domestic charity are regarded as for_the_use_of the domestic organization and not the foreign organization receiving the grant from the domestic organization revrul_68_489 1968_2_cb_210 held that an organization will not jeopardize its exemption under sec_501 of the code even though it distributes funds to nonexempt organizations provided it retains control and discretion over use of the funds for sec_501 purposes in 71_tc_102 the court upheld the denial of exemption on an organization that made grants to individuals the organization asserted that its grants were made in furtherance of a charitable purpose to assist the poor the organization was unable to furnish any documented criteria which would demonstrate the selection process of a deserving recipient the reason for specific amounts given or the purpose of the grant the only documentation contained in the administrative record was a list of grants made during one of the three years in question which included the name of the recipient the amount of the grant and the reason for the grant the court held that this information was insufficient in determining whether the grants were made in furtherance of an exempt_purpose letter cg catalog number 47630w in 73_tc_196 aff'd 631_f2d_736 cir cert den 450_us_981 the tax_court held that although separate requirements the private_inurement test and the operated exclusively for exempt purposes test often overlap substantially the petitioner's only activities were some individual counseling and distribution of a few grants to needy individuals the petitioner's failure to keep adequate_records and its manner of operation made it impossible to trace the money completely but the court found it clear that money passed back and forth between petitioner and its director and his for-profit businesses the court held that petitioner had not shown it was operated exclusively for exempt purposes or the no part of its earnings inured to the benefit of its officer in peoples prize v commissioner t c memo the court upheld the service's determination that an organization failed to establish exemption when the organization failed to provide requested information the court stated applicant has for the most part provided only generalizations in response to repeated requests by the service for more detail on prospective activities such generalizations do not satisfy us that applicant qualifies for the exemption application of law your certificate of formation and the amendments to it do not specifically limit your purposes to those exempt under sec_501 of the code for this reason as noted in income_tax regulation sec_1_501_c_3_-1 sec_1 c -1 b ii c -1 b iv you do not meet the organizational_test we cannot determine and you are unable to substantiate that your fund distribution program is furthering exclusively c purposes therefore you do not meet the operational_test as noted in income_tax regulation sec_1_501_c_3_-1 failure to meet the organizational or operational_test precludes exemption under sec_501 of the code you do not meet either the organizational or operational tests you indicate that the only activity you partake in is fundraising for x however you have not demonstrated any discretion and control_over the funds that you send to x as described in revrul_63_252 you act as a channel for a foreign organization you are only nominally the donee the real donee is the ultimate foreign recipient therefore contributions to you would not be deducible unlike the organization described in revrul_66_79 the contributions you receive are not for your use rather they are for_the_use_of x you were formed specifically to raise funds in the united_states and send them to x letter cg catalog number 47630w the funds you raise are used exclusively by d for x to use as he sees fit although he is a member of your governing body the rest of the governing body has no input or control_over how the funds are spent as noted in revrul_68_489 the lack of control and discretion preclude exemption when there is no evidence that the funds are spent exclusively for exempt purposes like church in boston supra your method of distributing grants shows no manner of objective selection you provided no criterion for why grants were awarded and no reasoning behind the amounts given the grants were never discussed openly with the governing body you demonstrated no formal process that took place prior to the distribution of funds instead the distributions relied solely on d’s opinion since he is the only governing body member on the site of x you have not sufficiently monitored the funds or how they were spent for this reason we cannot determine that the funds were used exclusively for exempt purposes as seen in western catholic church supra a lack of sufficient records made it impossible to trace the entity’s use money completed and the that organization was denied exemption similarly you allowed d to make all funding decisions and provided no evidence of any follow up activity to ensure that the funds were awarded exclusively for exempt purposes since you sole activity is the distribution of funds to x and those funds cannot be confirmed as being used for charitable purposes you are not operated exclusively for exempt purposes under sec_501 of the code as noted in peoples prize supra generalizations that x is operated exclusively for exempt purposes and your assurance that d is acting charitably are not sufficient evidence of to support your contention of exemption under sec_501 of the code your indication of moderating x’s website and monitoring the online bank account do not demonstrate control_over the funds or their use since you cannot provide evidence of any control_over the funds and cannot substantiate that they are used for exclusively exempt purposes we cannot find you to be exempt under sec_501 of the code applicant's position you have provided no rebuttal to our assertion that you are not exempt under sec_501 of the code conclusion based on the facts we conclude that you do not qualify for exemption under sec_501 of the code as you are not operated exclusively for c purposes your organizational document does not limit your purpose to those that qualify exclusively as exempt purposes under sec_501 of the code thus you fail the organizational letter cg catalog number 47630w test you also fail the operational_test you lack documentation records and evidence that distributions were made and used exclusively for c purposes you have not held any meetings resulting in no recordation one person has complete control_over all funds and has not consulted the governing body in any manner on how to spend the funds thus you do not exercise adequate discretion and control_over funds you have distributed and therefore you do not qualify for exemption under sec_501 of the code contributions to your organization are not deductible under sec_170 of the code you have the right to file a protest if you believe this determination is incorrect to protest you must submit a statement of your views and fully explain your reasoning you must submit the statement signed by one of your officers within days from the date of this letter we will consider your statement and decide if the information affects our determination if your statement does not provide a basis to reconsider our determination we will forward your case to our appeals_office you can find more information about the role of the appeals_office in publication exempt_organization appeal procedures for unagreed issues types of information that should be included in your appeal can be found on page of publication under the heading regional_office appeal item must be accompanied by the following declaration the statement of facts under penalties of perjury declare that have examined the statement of facts presented in this appeal and in any accompanying schedules and statements and to the best of my knowledge and belief they are true correct and complete the declaration must be signed by an officer or trustee of the organization who has personal knowledge of the facts your appeal will be considered incomplete without this statement if an organization’s representative submits the appeal a substitute declaration must be included stating that the representative prepared the appeal and accompanying documents and whether the representative knows personally that the statements of facts contained in the appeal and accompanying documents are true and correct an attorney certified_public_accountant or an individual enrolled to practice before the internal_revenue_service may represent you during the appeal process if you want representation during the appeal process you must file a proper power_of_attorney form_2848 power_of_attorney and declaration of representative if you have not already done so you can find more information about representation in publication practice_before_the_irs and power_of_attorney all forms and publications mentioned in this letter can be found at www irs gov forms and publications letter cg catalog number 47630w if you do not file a protest within days you will not be able to file a suit for declaratory_judgment in court because the internal_revenue_service irs will consider the failure to appeal as a failure to exhaust available administrative remedies code sec_7428 provides in part that a declaratory_judgment or decree shall not be issued in any proceeding unless the tax_court the united_states court of federal claims or the district_court of the united_states for the district of columbia determines that the organization involved has exhausted ail of the administrative remedies available to it within the irs if you do not intend to protest this determination you do not need to take any further action determination_letter that letter will provide information about filing tax returns and other matters if we do not hear from you within days we will issue a final adverse please send your protest statement form_2848 and any supporting documents to the applicable address mail to deliver to internal_revenue_service eo determinations quality assurance internal_revenue_service eo determinations quality assurance you may fax your statement using the fax number shown in the heading of this letter you fax your statement please call the person identified in the heading of this letter to contirm that he or she received your fax if if you have any questions please contact the person whose name and telephone number are shown in the heading of this letter sincerely holly o paz director exempt_organizations rulings and agreements enclosure publication ‘ letter cg catalog number 47630w
